Citation Nr: 1705551	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-37 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1978 to July 1987.

The case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.  Following a July 2012 Travel Board hearing, in October 2014 and March 2016 the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 remand, the Board found the August 2015 VA examination report to be inadequate because the opinion was based solely upon the lack of complaints or treatment for a knee condition in the Veteran's service treatment records.  The examiner did not address the Veteran's testimony.  Therefore, the Board requested an addendum opinion from the August 2015 VA examiner regarding the nature and etiology of the Veteran's bilateral knee disability.  

The VA examiner provided an addendum opinion in August 2016.  In that opinion, the examiner stated "there is no medical evidence that this veteran had a diagnosis of B/L (bilateral) knee arthritis," and that "the x-rays currently show no evidence of knee arthritis."  The Board notes discrepancies between the examiner's opinion and medical documents (noted below) in the Veteran's claims file regarding a bilateral knee disability, however, and accordingly finds that the examiner's conclusion is not adequately explained.  

Moreover, the examiner noted the following: "[t]o opine on the question that the Veteran testified that he had pain on active duty and since is the same condition he has now would be speculation."  This comment casts further doubt on the examiner's opinion, and in this regard the Board must stress that the Veteran is claiming service connection for a bilateral knee disability, not merely arthritis.  There are certainly other disabilities (e.g., chondromalacia patella, patellofemoral syndrome, etc.) for which service connection might be warranted even if the evidence as a whole does not support an arthritis diagnosis.  It is essential that the nexus opinion reflect this.

Finally, given that the Veteran appears to be receiving regular treatment at VA Medical Centers (VAMCs) in Miami, Florida and San Juan, Puerto Rico, updated records from those facilities should be requested in conjunction with the request for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Miami and San Juan VAMCs and request updated medical records from both facilities.  All obtained records must be added to the claims file.

2.  Then, forward the case to a qualified medical professional with experience in orthopedic disorders and request that he or she review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a current bilateral knee disorder is etiologically related to service.  In rendering this opinion, the treating professional is directed to consider private treatment records from Kendall Pain Relief Center (09/14/2012), which mention arthritis of the knee; Miami VA treatment records (08/28/2009, 10/20/2009, and 10/28/2009), which state an x-ray shows osteoarthritis of the knee; and San Juan VA treatment records (11/25/2008), which note impressions of degenerative changes in both knees.  If it is the determination of the examiner that the Veteran has had a bilateral knee disorder during the pendency of this appeal, but not arthritis per se, the examiner should describe that disorder and render the requested nexus opinion nevertheless.  All opinions must be supported by a complete rationale.

3. After completion of the foregoing, the RO should again review the claim for service connection for a bilateral knee disability.  If the determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




